DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 1-10 is/are allowable over the following reference(s):
Chen (CN 108452841) and in view of Rimer (US Pub.: 2015/0360964) and in view of Bull (US Pub.: 2012/0208691).
Chen describes a method of preparing an SSZ-13 molecular sieve catalyst modified with both copper and iron (abstract).  The SSZ-13 sieve is made by adding a templating agent with the metal precursors and a silica precursor, such as sodium aluminate, and an alumina precursor, such as silica sol (see Novelty).  The method of making includes adding NaOH and nitric acid (see Novelty) and the templating agent can be tetraethylene pentamine (see preferred components). 
The silica/alumina ratio ranges from 9-15 (see preferred components).  
The slurry is then reacted in a steel reactor lined with polytetrafluoroethylene (novelty).
After the reaction, the product is washed, dried and then calcined in a furnace (see Novelty). 
Chen does not state that the precursor materials are activated, that the precursor materials are in the ratio described in claim 1, use of an acid to produce a pH of 5-13, that the slurry is aged twice.
	Rimer explains a method of making a zeolite material (title and para. 10).  The method involves mixing a number of framework precursors (para. 22), such as a silica source, an alumina source, an aluminosilicate source (para. 22) and a solvent that can contain water (para. 19) along with a seed source (para. 19).  
	The precursor may be derived from a clay mineral, such as diatomite as a source of the silica or alumina (para. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use diatomite as the source of alumina and silica because Rimer explains that it can be used as the source of both of these. 
	The formation of the sieve may include a structure directing agent (para. 18), which is a template.
	The frameworks made can include CHA (para. 21).  The mixture is then heated from 25 to about 350 degrees C (para. 0143).  
	As to the ratio of the precursors, Claim 1 describes different ratios of all the zeolite components that include silica.  Rimer explains that changes in the composition of the synthesis, to include silica concentration, with alter the composition (para. 8).  Therefore, although the reference does not disclose the specific ratios claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that adjusting the concentration of the compositions are known optimizable features of the claim.  
	The reference states that the pH may be changed to produce the desired product (para. 8) and may also involve use of an acid (para. 16).  
	Bull explains that the pH of the zeolite during the ion-exchange of the sieve should be in the range of 1 to 6 (para. 55).  The pH may be adjusted using an acid (para. 56).  The process step then includes an aging step (para. 9) because in the prior art, the NOx conversion after aging improves (para. 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the acid of Chen and Rimer to adjust the pH of the slurry from 1-6, as taught by Bull because this facilitates ion-exchange of the sieve with the metals. 
	However, Chen, Rimer and Bull do not disclose aging twice and it is not obvious in light of the Bull reference.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 18, 2022